UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest Event Reported): July 30, 2007 CHL Mortgage Pass-Through Trust 2007-15 (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140958-13 CWMBS, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140958 Countrywide Home Loans, Inc. (Exact name of the sponsor as specified in its charter) Delaware 95-4449516 (State or Other Jurisdiction of Incorporation of the depositor) (I.R.S. Employer Identification No. of the depositor) 4500 Park Granada Calabasas, California 91302 (Address of Principal Executive Offices of the depositor) (Zip Code) The depositor’s telephone number, including area code (818) 225-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8.Other Events. Item 8.01.Other Events. On July 30, 2007, CWMBS, Inc. (the “Company”) entered into a Pooling and Servicing Agreement dated as of July 1, 2007 (the “Pooling and Servicing Agreement”), by and among the Company, as depositor, Countrywide Home Loans Inc., as a seller (“CHL”), Park Granada LLC, as a seller (“Park Granada”), Park Monaco, Inc., as a seller (“Park Monaco”), Park Sienna LLC, as a seller (“Park Sienna” and, together with CHL, Park Granada and Park Monaco, the “Sellers”), Countrywide Home Loans Servicing LP, as master servicer (the “Master Servicer”), and The Bank of New York, as trustee (the “Trustee”), providing for the issuance of the CHL Mortgage Pass-Through Trust 2007-15, Mortgage Pass-Through Certificates, Series 2007-15.The Pooling and Servicing Agreement is annexed hereto as Exhibit 99.1. Section 9. Financial Statements and Exhibits. Item 9.01. Financial Statements and Exhibits. (a) Financial statements of business acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Exhibits. 99.1. Pooling and Servicing Agreement, dated as of July 1, 2007, by and among the Company, the Sellers, the Master Servicer and the Trustee. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWMBS, INC. By: /s/ Darren Bigby Darren Bigby Vice President Dated:August 14, 2007 3 Exhibit Index Exhibit Page 99.1. Pooling and Servicing Agreement, dated as of July 1, 2007, by and among the Company, the Sellers, the Master Servicer and the Trustee. 5 4
